Order entered March 5, 2020




                                 In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                           No. 05-18-00982-CV

                      JOHN H. GEORGE, Appellant

                                   V.

                 MARIA GUADALUPE GEORGE, Appellee

             On Appeal from the 254th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DF-17-11713

                                ORDER

     Appellee’s motion for extension of time to file appellee’s brief is

GRANTED, and the time for appellee to file her brief is EXTENDED through

March 31, 2020


                                        /s/   LANA MYERS
                                              PRESIDING JUSTICE